John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Attorney for Plaintiff



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON

 MELISSA S. HART,                              Case No. 1:19-01412-HZ

     Plaintiff,
                                               ORDER AWARDING ATTORNEY FEES
   vs.                                         AND COSTS PURSUANT TO THE EQUAL
                                               ACCESS TO JUSTICE ACT
 COMMISSIONER OF SOCIAL
 SECURITY,

      Defendant.



         Based upon the stipulation of the parties, it is hereby ORDERED that, pursuant

to the Equal Access to Justice Act, 28 U.S.C. §§ 2412, an attorney fee in the amount of

$5,960.89 be awarded to Plaintiff. Plaintiff is also awarded her filing fee paid in the

amount of $400.00 under 28 U.S.C. § 1920. Therefore, the total award for fees and costs

is $6,360.89.

         If Plaintiff does not owe an outstanding debt eligible under the Federal Treasury

Offset Program, Defendant shall make the check payable to Plaintiff’s attorney, John E.

Haapala, Jr. Defendant shall mail the check to Plaintiff’s attorney at: John Haapala, 401

E 10th Ave., Suite 240, Eugene, Oregon, 97401.

ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS TO
JUSTICE ACT
      There are no other costs or expenses to be paid herein.




Dated this ___
             8 of ___________,
                    July       2021.

                                        _______________________________
                                        United States Judge/Magistrate

Submitted by:
John E. Haapala




ORDER AWARDING ATTORNEY FEES PURSUANT TO THE EQUAL ACCESS TO
JUSTICE ACT
